Citation Nr: 1644232	
Decision Date: 11/22/16    Archive Date: 12/01/16

DOCKET NO.  10-00 280A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a right hip disability.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to December 1987, from August 1990 to June 1991, and from October 2003 to December 2003.  He also served with the Army Reserves for periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) until 2011.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction now resides with the Atlanta VARO. 

In November 2014, the Board remanded the appeal for further.  At that time, additional issues of entitlement to service connection for lumbar spine, right shoulder, right knee, and right ankle disabilities were also on appeal.  In a February 2015 rating decision, each of those claims was granted.  Therefore, they are no longer before the Board.  The issue of entitlement to service connection for a right hip disability has returned to the Board for appellate review.

In August 2014, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge (VLJ), sitting at the RO.  A transcript of the hearing is associated with the claims file.  

In September 2016, the Veteran filed a motion to advance on the docket his claims pending as of September 10, 2016.  The undersigned Veterans Law Judge hereby grants the motion with regard to the pending appeal.  38 U.S.C.A. § 7107 (a)(2) (West 2014); 38 C.F.R. § 20.900 (c) (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




REMAND

The Veteran testified to injuring his right hip performing parachute jumps during his period of service from January 1985 to December 1987.  The service treatment records for this period of service are unavailable; however, the Veteran reported treatment at the Army hospital at Fort Bragg.  Therefore, any treatment records for the Veteran for the period from January 1985 to December 1987 should be requested directly from Fort Bragg Army Hospital.

Further, in accordance with the November 2014 remand, the Veteran was afforded a fee-basis examination in January 2015.  The examiner found that the Veteran's right hip disability was less likely than not incurred in or caused by a specific in-service illness, event, or injury that occurred while the Veteran was on active duty.  The rationale was that there were no service treatment records noting right hip pain.  
However, as indicated, the Veteran's service treatment records are incomplete.  Further, the examiner did not consider the Veteran's statements regarding an in-service right hip injury, to include his testimony that he injured his right hip during parachute jumps during his period of service from January 1985 to December 1987.  The Veteran is competent to speak to his in-service activities, and the examiner must contemplate the Veteran's assertions regarding his medical and military history in forming the opinion.  For these reasons, the January 2015 opinion is inadequate, and another examination should be scheduled.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's treatment records for the period from January 1985 to December 1987 from Fort Bragg Army Hospital.  All requests and responses, positive and negative, must be documented in the claims file.

2.  Schedule the Veteran for the appropriate VA examination to assess the nature and etiology of any right hip disability.  The claims file must be made available to the examiner in conjunction with the examination.  Upon review of the record and examination of the Veteran, the examiner should respond to the following: 

a. Identify any diagnosed disability of the right hip.

Is it at least as likely as not (50 percent or greater probability) that any diagnosed right hip disability began in service, was caused by service, or is otherwise related to service, to include the injury to the right hip described by the Veteran?

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

A complete rationale for any opinion advanced must be provided.

3.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for any VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655 (2016). 

4.  After completing the above development, and any other development deemed necessary, readjudicate the issue remaining on appeal.  If any benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




